Citation Nr: 1624053	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an effective date earlier than October 6, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

3.  Entitlement to service connection for a bilateral foot condition, to include tinea pedis.

4.  Entitlement to service connection for the cause of the Veteran's death, to include consideration under 38 U.S.C.A. § 1151, for purposes of receiving Dependency and Indemnity Compensation (DIC).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

The Veteran passed away in September 2009.  The Appellant is the Veteran's surviving spouse, and has been approved to be substituted as the claimant for purposes of continuing the Veteran's claims to completion.

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions dated in October 2007, January 2008 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an October 2007 rating decision, the RO granted service connection for PTSD, evaluated at 30 percent disabling, effective from October 6, 2006.  By that same rating action, the RO denied service connection for a bilateral foot condition, to include tinea pedis.  The Veteran a timely appeal of the October 2007 rating decision, contesting the denial of service connection for the bilateral foot condition, the October 2006 effective date assigned for the award of service connection for PTSD, and the initial 30 percent disability rating assigned for the PTSD.  See November 2007 Notice of Disagreement (NOD); June 2008 Statement of the Case (SOC); July 2008 Substantive Appeal (VA Form 9); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a June 2010 rating decision, the RO denied the Appellant's claim of service connection for the cause of the Veteran's death, to include consideration under the provisions of 38 U.S.C.A. § 1151, for purposes of receiving DIC.  The Appellant perfected a timely appeal.  See June 2006 NOD; March 2013 SOC; and April 2013 Substantive Appeal (VA Form 9).

In October 2014, the Veteran testified at a Travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's initial application for VA disability compensation benefits, based on a claim of entitlement to service connection for PTSD, was received by VA on October 6, 2006.

2.  The record evidence establishes that the Veteran's service-connected PTSD resulted in occupational and social impairment productive of in no worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The record evidence is at least in relative equipoise as to whether the Veteran's bilateral tinea pedis was initially manifested during his period of active military service.

4.  The Veteran died in September 2009; his death certificate identifies the cause of death as unknown, with history of sudden cardiac arrest identified.

5.  The evidence of record does not establish that the Veteran was diagnosed with coronary artery disease or ischemic heart disease during his lifetime.

6.  Nor is it shown that the Veteran's death was in any way related to any injury or disease of service origin, to include his service-connected for PTSD.

7.  The claim for service connection for the cause of the Veteran's death is not supported by competent medical evidence demonstrating a nexus between the Veteran's military service and his death.

8.  The preponderance of the evidence is against a finding that the circumstances surrounding the Veteran's treatment at VA facility at the time of his death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical care or medical care by a VA contracted facility in furnishing hospital care; or an event which is not reasonably foreseeable.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 6, 2006, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for establishing entitlement to service connection for tinea pedis are met.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2015).

4.  The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015). 

5.  Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A § 1151 based on treatment at a VA medical facility is not warranted.   38 U.S.C.A. §§ 1151, 1310, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises in part from a disagreement with an initial rating decision in October 2007, which granted service-connection for PTSD at 30 percent disabling. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements additionally include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  The record reflects that VA provided the appellant with the notice required under the VCAA, to include Hupp compliant notice, by letter mailed in October 2009.  The letter included sections indicating the requirements for Dependency and Indemnity Compensation.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  Examinations were conducted in October 2007.  38 C.F.R. § 3.159(4).  At the PTSD, and skin diseases examinations the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the PTSD exam also included sufficient detail as to the current severity of the Veteran's PTSD the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In terms of DIC claims, VA needs to undertake "reasonable efforts" to provide assistance if requested under § 5103(a).  Daves v. Nicholson, 21 Vet. App. 46 (2007).  There is no duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) because the provision is inapplicable to DIC claims.  DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  In any event, the Board notes that a March 2013 VA medical opinion addressing the cause of the Veteran's death is associated with the record. 

Additionally, the prior remand instructions were substantially complied with, as the March 2014 Board remand instructions sought that the Veteran be scheduled for a Board hearing, which was conducted in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
The Appellant was provided an opportunity to set forth his contentions during a travel Board hearing in October 2014, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for earlier effective dates and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date PTSD

The Appellant contends, in essence, that an effective date earlier than October 6, 2006, for the grant of service connection for PTSD is warranted.

Unless specifically provided otherwise, the effective date for an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation shall be fixed in accordance with facts found, but shall be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  This statutory provision is implemented by regulation, which provides that an effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1) (West 2014), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release.  See also 38 C.F.R. § 3.4(b)(1) (2015) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of disease or injury incurred or aggravated in the line of duty in active service).  The implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2015).

A claim means a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by VA submitted on an application form prescribed the Secretary.  38 C.F.R. § 3.1(p) (2015). 

The Veteran was discharged from active duty on August 7, 1970.  The Veteran's initial claim for disability benefits was a VA Form 21-526, Veteran's Application for Compensation or Pension, received by VA on October 6, 2006.  The disabilities for which benefits were sought included PTSD.  This claim for service connection was granted by a rating action in October 2007, on the basis that PTSD was incurred during the Veteran's period of active duty service.  See 38 C.F.R. § 3.1(k) (2015) (defining "service-connected" as a disability that was incurred or aggravated in the line of duty in active military service).  However, a review of the information of record contains no written communication from the Veteran dated prior to October 6, 2006, that may be construed as intent to file a claim for entitlement to service connection for a psychiatric disorder.  As such, the RO's October 2007 allowance of service connection for PTSD was based on an original claim filed on October 6, 2006, more than one year after separation from active duty.  Hence, an effective date on the day following the Veteran's separation from active duty is not warranted.

According to applicable statute and regulation, the earliest effective for an allowance of service connection based on an original claim, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2).  While the evidence resulting in the allowance of service connection for PTSD may indicate entitlement to service connection at a date prior to the date of receipt of the original claim itself, the application of the rule compels the assignment of the date of receipt of the claim, since it is the later event in the present case.  Id.  Accordingly, the Board finds, based on the evidence of record, that an effective date earlier than October 6, 2006, for an award of service connection for PTSD is not warranted.

Increased Rating PTSD

The Appellant maintains that a disability rating in excess of 30 percent is warranted for the Veteran's service-connected PTSD.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VAMC records from June 2006 show that the Veteran discussed the nature of his PTSD stressor with medical staff.  The Veteran reported having nightmares of his Vietnam service weekly.  The Veteran stated that he also suffered from flashbacks and intrusive thoughts.  The Veteran also complained of sleep impairment, anger problems, and hypervigilance.  The Veteran was assigned a GAF of 57.  A prior June 2006 VAMC visit revealed a GAF of 55.

In October 2007 the Veteran underwent a medical examination for his PTSD.  The examiner noted that the Veteran was prescribed Gabapentin which helped him sleep by avoiding nightmares.  The Veteran had a history or alcohol abuse but was sober since 1992.  A report of psychiatric examination indicated that the Veteran: was clean, casually dressed, had unremarkable psychomotor activity, spontaneous speech, had a cooperative friendly attitude, full affect, complained of being in pain, had attention intact, intact orientation, goal-directed thought process, unremarkable thought content, no delusions, with understanding of judgment, and fair insight.  The examiner noted that the Veteran had sleep impairment, and that he sleeps about five hours a night.  The Veteran did not suffer from hallucinations, did not have inappropriate behavior, did not have obsessive/ritualistic behavior, did not suffer from panic attacks, and denied suicidal or homicidal thoughts.  The Veteran showed good impulse control, with no episodes of violence.  The examiner also stated that the Veteran was able to maintain personal hygiene and did not have problems with activities of daily living.  The Veteran's memory was also deemed normal.

In review of PTSD symptoms, the examiner observed that the Veteran experienced recurrent and intrusive distressing recollections and dreams of his trauma, with acting or feeling that his trauma was reoccurring.  The Veteran had made efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with or that arouse recollection of the Veteran's trauma.  The Veteran also had endorsed a feeling of detachment or estrangement from others.  The Veteran had difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The Veteran had reported that his nightmares and recurrent memories had been alleviated by medication, had mild avoidance behaviors, and that his hypervigilance and startle response vary in frequency according to the situation.  Based on the psychometric data, the Veteran had showed mild severity with regard to his PTSD symptoms.  In review of the Veteran's employment history, the Veteran had stated that his usual occupation was a bus driver, and that he worked in a meat packing plant.  The Veteran was not employed, stated that he retired in 2004 due to joint pain, and stated that his work ended due to physical problems and pain, and not his PTSD.  The Veteran was assigned a GAF of 65.  The examiner stated that due to his sleep impairment that his productivity may be impacted due to feeling fatigued.  The examiner noted that the Veteran's sleep impairment was due to both PTSD and due to pain.  The examiner noted that the Veteran's PTSD showed signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupation tasks only during periods of significant stress, and did not deem the Veteran more severely impaired.

In the Veteran's January 2008 VA Form 9, the Veteran stated that he suffered from reduced reliability due to his PTSD.  The Veteran stated that his wife must remind him to do his household chores, has problems with short and long term memory, and that the Veteran deferred to his wife on many decisions.  The Veteran stated that he would rather not deal with people, had panic attacks about three times a week, with fleeting mood and motivation.  The Veteran also stated that he had very few friends, with problems maintaining effective social relationships.  

VAMC records from September 2009 show that the Veteran attended group psychotherapy sessions.  At the Appellant's October 2014 Board hearing, the Appellant discussed the Veteran's PTSD symptoms.  The Veteran's wife stated that the Veteran previously suffered from a drinking problem and did a lot of drinking to cope.  The Appellant stated that the Veteran went to church but that he did not enjoy being around people.  The Appellant stated that the Veteran had sleep problems which included night sweats, talking in his sleep, and nightmares.  The Appellant also stated that the Veteran was irritable, and suffered from isolation.  The Veteran's wife also stated that she was able to recall one incident of a panic attack.  The Appellant noted instances of hypervigilance, and that the Veteran needed to be reminded multiple times in order to complete tasks, otherwise he would forget.  

The Board has considered the aforementioned evidence and concludes that the 30 percent evaluation assigned appropriately compensated the Veteran for the state of his social and occupational impairment due to his psychiatric disability.  Of the listed suggested symptoms for a 50 percent disability rating, the Veteran had not experienced: flattened affect, problems with his speech, medically documented panic attacks more than once a week, difficulty in understanding complex commands, impairment of judgment or abstract thinking, or disturbances to his motivation.  The clinical evidence showed that the Veteran was functioning well in his family relations, went to church, and had a few friends who he interacted with.  Finally, the Board emphasizes the determination that the Veteran's PTSD symptoms resulted in mild or transient symptoms as found by the October 2007 VA examiner. 

While true, that the Veteran had disturbances in mood with irritability, had problems sleeping, and stated that he suffered from forgetfulness, these symptoms would not impact his potential occupational functioning to the degree of reduced reliability and reduced productivity.  The Veteran's social impairment during the appeal period showed that he was able to have positive personal relationship, with friends, family, and medical professionals, and the evidence of record does not show difficulty in establishing and maintaining effective social relationships.  The Board notes that the Veteran stated that he had trouble making new friends; however, he did not report a failure to maintain already established relationships.  At times it may have been difficult for the Veteran to engage in social relationships, though his overall disability picture showed that he did have the ability to have functioning social relationships.  The Veteran's October 2007 symptomology showed that he was cooperative and friendly with medical staff.  Furthermore, the Veteran's reports of sleep impairment and his forgetfulness (mild memory loss), is symptomatology specifically contemplated in the 30 percent disability criteria.  The Veteran's depressed mood, hypervigilance, exaggerated startle response, suspiciousness, and problems with large crowds are also specifically contemplated in the 30 percent criteria.  

The Veteran remained objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation. The Board concludes that the Veteran's PTSD manifestations were insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's PTSD are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of mood, irritability, trouble sleeping, detachment, avoidance of his trauma, and forgetfulness.  The schedular rating criteria adequately contemplates the degree of impairment caused by his PTSD and provides for a higher rating if the Veteran presented more severe symptoms or clinical findings.  In view of this, referral of this case for extra-schedular consideration is not in order.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran did not submit a claim for TDIU and, in fact, the evidence shows that he had retired. The Veteran did not alleged, nor does the record indicate that the Veteran's PTSD impacted his ability to work, or led to his retirement.  Therefore, the Board finds that TDIU based on the Veteran's service-connected PTSD is not warranted.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Appellant maintains that entitlement to service connection for a bilateral foot condition, to include tinea pedis, claimed as foot fungus, is warranted.  The Appellant testified that the Veteran treated his foot condition with over the counter medication which would provide short term relief, but that his condition always reappeared.  Hearing Transcript at 13.  The Appellant stated that the Veteran ended up losing his left leg due to gangrene.  Hearing Transcript at 14.   

The Veteran was examined by VA in October 2007.  At that time, the Veteran was diagnosed with bilateral tinea pedis on treatment, with no objective evidence of active infection.  Upon review of the Veteran's claims file, the examiner observed that the Veteran had aching, swollen feet on exit examination in May 1970, and that the Veteran was treated in July 1990 for dry, cracking, scaly, and itchy feet, which were diagnosed as athlete feet.  The Veteran was treated with a topical antifungal.  The Veteran reported that his feet developed fungal infection in-service and persisted intermittently since.  The Veteran stated that he tried numerous treatments.  In review of the Veteran's skin symptoms, the Veteran had dry, cracked, scaly, itchy skin at both feet between his toes.  The examiner commented that within the past twelve months, the Veteran's tinea pedis required topical treatment.  The examiner was unable to provide a nexus opinion and stated that she would have to resort to speculation to opine on whether or not the Veteran's tinea pedis was caused by or related to his active service.  The speculative opinion is afforded low probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   

Review of medical records show that the Veteran stated in July 1990 that he suffered from "jungle rot" in Vietnam.  The Veteran stated that his feet were cracked and swollen, and that his toes were dry, cracked and scaling.  The Veteran also stated that he experienced itching.

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, a skin disorder of blotches and rashes is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999). 

The Board finds, for purposes of this decision, the lay accounts regarding the onset of the symptoms of the Veteran's foot fungus in service, and the post-service diagnosis of tinea pedis based on a similar symptom pattern, as established by VA examination report, raises a reasonable doubt as to the Veteran's tinea pedis originated during his service in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  In resolving all reasonable doubt in the Veteran's favor, the Board determines that tinea pedis had an onset in service and thus warrants a grant of service connection.

Cause of the Veteran's death, including pursuant to section 1151

VA death benefits are payable if a veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2015).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

According to the death certificate, the Veteran died in September 2009.  The immediate cause of death was determined to be unknown, and a history of sudden cardiac arrest was noted.  At the time of his death, the Veteran was service connected for PTSD at 30 percent disabling.  The Appellant has not asserted that the Veteran's PTSD was the cause of the Veteran's death.  Instead, the Appellant asserts that the Veteran's death was due to ischemic heart disease and/or hypertension, which was related to his service.  The Veteran died at a VA medical facility.  The Appellant stated that the Veteran was attending a therapy class when he became unresponsive, gasping trying to breath.  The Appellant essentially maintains that his ischemic heart disease and/or hypertension caused the Veteran's heart attack, which ultimately caused his death.  

A statement from December 2014 was submitted on behalf of the Appellant.  The submission stated that a doctor contacted by the Appellant would not amend the Veteran's death certificate, because she was not present when the Veteran died.  The submission noted that the Veteran was diagnosed with inferior ischemia by EKG.  The submission indicated that the doctor stated that the Veteran's inferior ischemia could have been a contributing factor, but that she would not amend the death certificate.  

A VA opinion discussing the cause of the Veteran's death from March 2013 is associated with the record.  The doctor stated that the cause of the Veteran's death was less likely than not caused by or a result of ischemic heart disease, not properly treated by VAMC providers.  The rationale for the opinion was supported by the fact that the cause of the Veteran's death was not specified as being due to ischemic heart disease at the time of his presentation to the emergency room.  The records show that the Veteran presented to the emergency room in a condition known as pulseless electrical activity (PEA), and there was no actual determination that the Veteran died specifically of ischemic heart disease.  The doctor further stated that an EKG alone is insufficient to establish a diagnosis of ischemic heart disease.  In rationale, the doctor stated that inferior ischemia on the EKG is not sufficient to diagnose ischemic heart diseases because of the potential for false positives, and that further testing such as cardiac catheterization is required to make a definitive diagnosis.  The doctor further reasoned that the Veteran did not have a prior stent placement, or coronary artery bypass which would additionally indicate ischemic heart disease.  The medical opinion also stated that a sudden cardiac arrest does not explain the cause by which the Veteran died, and that there could have been several possibilities.  In giving a specific theory as to the cause of the Veteran's death, the doctor stated the Veteran suffered from chest congestion, coughing, pain in his ribs due to coughing, aching all over, fever, loose stools, and no appetite about a week prior to the Veteran's death.  The doctor noted that those symptoms are not cardiac in nature and are more representative of an infection like pneumonia.      

An opinion regarding the cause of death of the Veteran's falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  The Appellant has not shown that she is qualified through education, training, or experience to offer this type of complex medical opinion.  Accordingly, she is not competent to offer an opinion as to the cause of the Veteran's death in these specific circumstances, and so her opinion cannot be deemed probative of the nexus question presented in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Similarly, the Appellant is unable to credibly diagnose the Veteran with ischemic heart disease or hypertension, as they are complex conditions requiring advanced knowledge of the cardiac system, and EKG and blood pressure interpretation, are not simple conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

Based on the evidence of record, the Board finds that it is not at least as likely as not that the Veteran's death was due to his alleged ischemic heart disease or that his sudden cardiac arrest was due to service.  In short, the probative medical evidence supports a finding that the Veteran did not have a diagnosis of ischemic heart disease prior to his death.  The March 2013 medical opinion specifically explained that the Veteran did not have a diagnosis of ischemic heart disease, and that he did not have the likely symptoms which would have indicated ischemic heart disease.  The opinion also included a discussion of potential false positive diagnoses through the use of EKG results.  The opinion also noted the Veteran's symptomatology leading up to his death, and found that his symptoms were not cardiac related and more representative of an infection.  Thus, the Board finds the opinion sufficiently well-reasoned and of substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Veteran's primary or contributory cause of death is not due to a cardiac condition that is related to service.  The medical opinion from March 2010 also sufficiently outweighs the December 2014 submission which is based on second hand statements, and a cursory diagnosis of inferior ischemia.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion). 

Considering next the 1151-claim, compensation under 38 U.S.C.A. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. §§ 3.361(c)-(d).

The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361(b). 

The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361(c)(1).  If, however, the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

The proximate cause of disability or death is the action or event that directly caused the disability or death.  It must be more than a remote contributing cause.  38 C.F.R. § 3.361(d).  The proximate cause of additional disability or death is VA carelessness, negligence, lack of proper skill, error in judgment, or examination if VA either failed to exercise the degree of care expected of a reasonable health care provider, or provided hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. §§ 3.361(d)(1), 17.32.  The proximate cause of additional disability or death is an event not reasonably foreseeable if a reasonable health care provider would not have considered the event an ordinary risk of the provided treatment.  VA will consider whether the risk of the event was the type of risk a reasonable health care provider would have disclosed when obtaining informed consent.  38 C.F.R. §§ 3.361(d)(2), 17.32.

The Appellant's allegation that the cause of the Veteran's death, to include the provisions of 38 U.S.C.A. § 1151 was received in October 2009, and as such, the provisions of 38 C.F.R. § 3.361 apply to the instant claim.  The Appellant argues that the Veteran's heart condition should have been diagnosed, and better care should have been taken overall by VA.  

The Veteran was transported from his house by VA to a VA facility in order for the Veteran to participate in his PTSD class.  Hearing Transcript at 16.  The Appellant stated that the Veteran had chest pain, and was coughing; the Appellant suggested that the Veteran seek medical care for his symptoms in addition to his PTSD class.  Hearing Transcript at 16.  The Appellant reported that as VA medical staff rolled the Veteran in his wheelchair he began gasping for air and had trouble breathing.  The Veteran apparently continued to have trouble breathing and died on the table.  The Appellant asserts that the Veteran had a history of this condition, which should have been diagnosed.  The Appellant essentially argues that VA did not do everything they possibly could have, when the Veteran presented himself to prevent the Veteran's heart attack/sudden cardiac arrest.  

A nursing note from September 8, 2009 from Lake City VAMC shows the medical treatment the Veteran received just before his death.  The Veteran was brought from X-ray via a wheelchair, and became unresponsive and diaphoretic.  The Veteran went into a PEA, a code was called, CPR was initiated, and an endotracheal intubation was instituted.  The Veteran was given medicine through his endotracheal intubation, and CPR and bagging continued.  Thirty-five minutes after the Veteran's initial unresponsiveness, the Veteran was pronounced dead.  

Affording the Appellant the benefit of the doubt, the fact that the Veteran eventually died under VA care indicates that he suffered an additional disability, which was caused as a result of VA procedure.  However, the Board finds that the evidence weighs against finding that the Veteran's death was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Most importantly, the Appellant has not provided any medical evidence to support her assertion that the Veteran received negligent care.  As detailed by the March 2010 VA opinion, there is no medical evidence that the Veteran had a diagnosis for ischemic heart disease that VA medical staff missed, or should have diagnosed.  The contention that the Veteran had the presence of inferior ischemia on EKG is not convincing based on the potential for false positives via EKG.  For these reasons, the Board finds that the evidence weighs against finding that the Veteran's death was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Therefore, compensation under 38 U.S.C.A. § 1151 is not warranted.

The Appellant has not argued that VA was negligent or careless in their medical care on the day of his death, or that under emergency circumstance, VA was careless with the medical care giving to the Veteran on September 8, 2009.  The Appellant essentially agrees that the Veteran's death at a VA facility was an unfortunate coincidence.  Hearing Transcript at 24.  Thus, the Board will not address the impact of the Veteran's potential pneumonia on his death.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than October 6, 2006, for the grant of service connection for PTSD is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied

Entitlement to service connection for a bilateral foot condition, to include tinea pedis, is granted.

Entitlement to service connection for the cause of the Veteran's death, to include consideration under the provisions of 38 U.S.C.A. § 1151, for purposes of receiving DIC is denied.


____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


